DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a capsule for a volatile material distribution system and volatile substance distribution system, classified in A61L9/122.
II. Claims 19-20, drawn to a method of manufacturing a volatile substance distribution system, classified in A61L2209/15.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another materially different process, such as using a different chronological order of steps than the ones recited in Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. The inventions have acquired a separate status in the art in view of their different classification; and/or
b. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Bojuan Deng on August 9, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 10 is objected to because of the following informalities:  missing preposition “the”.  
Claim 10 recites: “…wherein base unit includes…”  The preposition “the” is missing after the word “wherein”.
Claim 15 is objected to because of the following informalities:  incorrect placement of the word “and”.
Claim 15 recites: “…further comprising a controller that intermittently changes the fan between an ON state and an OFF state;
wherein, with the capsule engaged with the base unit, the inlet seal member remains supported in the unsealed position with the fan in both the ON state and the OFF state;  and
wherein, with the capsule engaged with the base unit, the outlet seal member is supported in the sealed position with the fan in the OFF state; 
wherein, with the capsule engaged with the base unit, the outlet seal is supported in the unsealed position with the fan in the ON state.
The correct position of the word “and” should be between the last two limitations.  
For purposes of examination, examiner will interpret claim 15 as reciting: “…further comprising a controller that intermittently changes the fan between an ON state and an OFF state;
wherein, with the capsule engaged with the base unit, the inlet seal member remains supported in the unsealed position with the fan in both the ON state and the OFF state;
wherein, with the capsule engaged with the base unit, the outlet seal member is supported in the sealed position with the fan in the OFF state; and
wherein, with the capsule engaged with the base unit, the outlet seal is supported in the unsealed position with the fan in the ON state.”
Claim 17 is objected to because of the following informalities: Language inconsistency.
Claim 17 recites: “The system of claim 16, wherein the inlet seal is configured to mechanically move from the sealed position to the unsealed position as a result of engaging the capsule on the case unit, and wherein the outlet seal is configured to passively move from the sealed position to the unsealed position due to pressure from the air moved by the fan into the capsule.”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret claim 17 as reciting: “The system of claim 16, wherein the inlet seal member is configured to mechanically move from the sealed position to the unsealed position as a result of engaging the capsule on the case unit, and wherein the outlet seal member is configured to passively move from the sealed position to the unsealed position due to pressure from the air moved by the fan into the capsule.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…a seal member disposed proximate the outlet port and configured to selectively move between an unsealed position and a sealed position relative to the outlet port, the outlet seal member substantially sealing…” There is no mention of an outlet sealing member previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 1 as reciting: “…an outlet seal member disposed proximate the outlet port and configured to selectively move between an unsealed position and a sealed position relative to the outlet port, the outlet seal member substantially sealing…”
Claims 2-8 are rejected because they depend on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Davis et al. (US Pat. Pub. No. 2018/0154036, hereinafter Davis).
In regards to Claim 1, Davis discloses a capsule for a volatile material distribution system comprising: 
a housing (#120, 124) that extends along a longitudinal axis between a first end and a second end, the first end defining an inlet port and the second end defining an outlet port (see figures 18-19 below and paragraph [0132]); 
a volatile substance member that includes a volatile substance (#150), the volatile substance member contained and supported within the housing (#120, 124) (see paragraph [0132]); 
an outlet seal member (#131) disposed proximate the outlet port and configured to selectively move between an unsealed position and a sealed position relative to the outlet port, the outlet seal member (#131) substantially sealing the outlet port in the sealed position, the outlet port being unsealed with the outlet seal member in the unsealed position (see figures 18-20 and paragraphs [0137]-[0138]); and
the housing (#120, 124), with the outlet seal member (#131) in the unsealed position, configured to receive an airflow that flows into the inlet port, past the volatile substance member, and out of the outlet port (see figures 20 and 24, and paragraphs [0140]-[0141]).

    PNG
    media_image1.png
    768
    485
    media_image1.png
    Greyscale

In regards to Claim 2, Davis discloses the capsule as recited in claim 1.  Although Davis is silent in regards to wherein the outlet seal member is configured to passively move from the sealed position to the unsealed position due to pressure from the airflow into the capsule, Davis’s capsule is substantially identical to the capsule as claimed by the applicant.  Therefore, it is reasonably asserted, absent evidence to the contrary, that David’s outlet seal member is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed to be inherent.  See MPEP 2112.01.
In regards to Claim 3, Davis discloses wherein the inlet port and the outlet port are substantially centered with respect to the longitudinal axis of the capsule (see figures 18-19 below).

    PNG
    media_image1.png
    768
    485
    media_image1.png
    Greyscale

In regards to Claim 4, Davis discloses wherein the inlet port and the outlet port are substantially rounded and extend about the axis (see figures 18-19 above).
In regards to Claim 5, Davis discloses wherein the volatile substance member includes a substrate (#151) that defines at least one throughway for passage of the air through the volatile substance member (see figures 18-19 above and paragraph [0121]); and
wherein the at least one throughway extends along the longitudinal axis (see figures 18-19 above and paragraph [0121]).
In regards to Claim 6, Davis discloses an inlet seal member (#134) that is supported by the housing (#124) for movement between a sealed position and an unsealed position the inlet seal member (#134) substantially sealing off the inlet port (#142) in the sealed position, and inlet port (#142) being open with the inlet seal member in the unsealed position (see figure 20-23 and paragraphs [0137]-[0138] and [0140]).
In regards to Claim 9, Davis discloses a volatile substance distribution system comprising:
 a base unit (#102) having a base unit housing that supports a fan (#156), and that defines an air outlet configured to direct air driven by the fan (#156) away from the base unit (#102) (see figures 2-6 and 24 below, and paragraph [0109]-[0113]);
a capsule (#120, #124) configured to be removably supported on the base unit (#102) (see figure 24 below), the capsule including: 
a housing (#120, #124) that extends along a longitudinal axis between a first end and a second end, the first end defining an inlet port and the second end defining an outlet port, the housing configured to move between an engaged position and a disengaged position relative to the base unit (#102) (see figure 24 below and paragraph [0141]). 
a volatile substance member that includes a volatile substance (#150), the volatile substance member contained and supported within the housing (#120, #124) (see figure 24 below and paragraph [0132]); 
an outlet seal member (#131) disposed proximate the outlet port and configured to selectively move between an unsealed position and a sealed position relative to the outlet port, the outlet seal member (#131) substantially sealing the outlet port in the sealed position, the outlet port being unsealed with the outlet seal member in the unsealed position (see figures 18-23 and figure 24 below, and paragraphs [0137]-[0141]); and
the housing (#120, 124), in the engaged position and with the outlet seal member (#131) in the unsealed position, configured to receive the air from the air outlet that flows into the inlet port, past the volatile substance member, and out of the outlet port (see figure 20 and figure 24 below, and paragraphs [0140]-[0141]).

    PNG
    media_image2.png
    676
    686
    media_image2.png
    Greyscale

In regards to Claim 10, Davis discloses wherein the base unit includes a receptacle that is recessed along the longitudinal axis (see figure 24 below);
wherein the air outlet is included in the receptacle and is centered with respect to the longitudinal axis (see figure 24 below);
wherein the inlet port and the outlet port are substantially centered with respect to a longitudinal axis of the capsule when the housing (#120 #124) is in the engaged position (see figure 24 below); and
wherein the inlet port and the outlet port are separated at a distance along the longitudinal axis (see figure 24 below).

    PNG
    media_image3.png
    660
    637
    media_image3.png
    Greyscale

	In regards to Claim 11, Davis discloses wherein the capsule is nested within the receptacle when engaged with the base unit (see figure 24 above).
	In regards to Claim 12, Davis discloses wherein the inlet port and the outlet port are substantially rounded and extend about the axis (see figures 18-19 below). 

    PNG
    media_image1.png
    768
    485
    media_image1.png
    Greyscale

In regards to Claim 13, Davis discloses wherein the volatile substance member includes a substrate (#151) that defines at least one throughway for passage of the air through the volatile substance member (see figures 18-19 above and paragraph [0121]); and
wherein the at least one throughway extends along the longitudinal axis (see figures 18-19 above and paragraph [0121]).
In regards to Claim 14, Davis discloses wherein the receptacle is recessed into the base unit (#102) along the longitudinal axis; and wherein the housing (#120) of the capsule nests within the receptacle with the first end removably supported by the base unit (#102) and the inlet port (#142) fluidly connected with the air outlet (see figure 19 and figure 24 above, and paragraph [0141]).
In regards to Claim 15, Davis discloses further comprising a controller (#182) that intermittently changes the fan between an ON state and an OFF state (see paragraph [0144]).
Examiner notes that although Davis is silent in regards to wherein, with the capsule engaged with the base unit, the inlet seal member remains supported in the unsealed position with the fan in both the ON state and the OFF state; wherein, with the capsule engaged with the base unit, the outlet seal member is supported in the sealed position with the fan in the OFF state; and wherein, with the capsule engaged with the base unit, the outlet seal is supported in the unsealed position with the fan in the ON state, Davis discloses substantially the same system, as claimed by the applicant.  Therefore, it is reasonably asserted, absent evidence to the contrary, that Davis’s system is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed to be inherent.  See MPEP 2112.01.
In regards to Claim 16, Davis discloses wherein the inlet seal member (#134) is biased toward the sealed position; and wherein the outlet seal member (#131) is biased toward that sealed position (see figures 20-23  and paragraphs [01137]-[0141]). 
In regards to Claim 17, Davis discloses the system as recited in claim 16. 
Although Davis is silent in regards to wherein the inlet seal member is configured to mechanically move from the sealed position to the unsealed position as a result of engaging the capsule on the case unit, and wherein the outlet seal member is configured to passively move from the sealed position to the unsealed position due to pressure from the air moved by the fan into the capsule, Davis’s system is substantially identical to the system as claimed by the applicant.  Therefore, it is reasonably asserted, absent evidence to the contrary, that David’s inlet seal member and outlet seal member is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are presumed to be inherent.  See MPEP 2112.01.

Examiner’s Comments
In regards to Claims 7-8, no art rejection has been made for these claims.  These have only been rejected under 35 USC § 112(b) as discussed in the above office action. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759